Citation Nr: 9926277	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected posttraumatic stress disorder (PTSD), 
currently rated 30 percent disabling.  

2.  Entitlement to service connection for headaches secondary 
to herbicide agent exposure.  

3. Entitlement to service connection for a skin condition of 
the groin secondary to herbicide agent exposure.  

4.  Entitlement to service connection for a skin condition of 
the arms, legs, and back  secondary to herbicide agent 
exposure.  

5.  Entitlement to service connection for numbness of the 
hands secondary to herbicide agent exposure.  

6.  Entitlement to service connection for an eye disorder 
secondary to herbicide agent exposure.  

7.  Entitlement to service connection for urinary tract 
infections secondary to herbicide agent exposure.  

8.  Entitlement to service connection for loss of sex drive 
secondary to herbicide agent exposure.  

9.  Entitlement to service connection for a respiratory 
disorder secondary to herbicide agent exposure.  

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1972.  

The claims for an increased rating above 30 percent for PTSD 
and for a total rating for compensation purposes based on 
individual unemployability arise from a January 1995 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denying those claims.  

The appeal as to the issues of entitlement to service 
connection for headaches; a skin condition of the groin; a 
skin condition of the arms, legs, and back; numbness of the 
hands; an eye disorder; urinary tract infections; loss of sex 
drive; and a respiratory disorder, all as secondary to 
herbicide agent exposure, arise from an April 1995 RO rating 
decision denying those claims.  

The veteran appeared and offered testimony at a January 1996 
hearing before a hearing officer at the RO, a transcript of 
which is of record.  This case was remanded by the Board in 
March 1997 for further development to include affording the 
veteran a Board hearing at the RO.  The veteran did not 
appear for this hearing.  In December 1997, the veteran 
appeared and gave testimony at a hearing before the 
undersigned Board member in Washington, D.C., a transcript of 
which is of record.  At the December 1997 hearing, it was 
indicated that the veteran no longer wished to appeal the 
issue of service connection for a sleep disorder claimed as a 
residual of Agent Orange exposure and this issue is no longer 
before the Board for appellate consideration.  

At the December 1997 Board hearing, the veteran also raised 
the issue of entitlement to secondary service connection for 
a sleep disorder on the basis of an alleged relationship to 
service-connected PTSD.  That claim was adjudicated for the 
first time by the RO and denied in a February 1999 rating 
decision.  The veteran has not appealed that denial.  
Accordingly, that claim is not before the Board.  

In his substantive appeal of August 1995, the veteran raised, 
for the first time, the issues of entitlement to service 
connection for multiple myelomas, soft tissue sarcomas, and 
Hodgkin's lymphoma.  These issues have not been developed and 
certified for appeal and should be adjudicated by the RO, and 
are referred to the RO for appropriate action.  The Board 
referred these claims to the RO for adjudication in its 
January 1998 remand.  Upon development and adjudication, if 
these claims are denied and the veteran submits a timely 
Notice of Disagreement, the RO should also afford him a 
Statement of the Case in regard to these issues.  


FINDINGS OF FACT

1.  The veteran's service connected PTSD does not result in 
considerable social and industrial impairment.  

2.  The veteran's PTSD does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or significant 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The veteran has not submitted competent (medical) 
evidence causally linking herbicide agent exposure in service 
to current headaches; a skin condition of the groin; a skin 
condition of the arms, legs, and back; numbness of the hands; 
an eye disorder; urinary tract infections; loss of sex drive; 
or a respiratory disorder.  

4.  Service connection is only in effect for PTSD, rated 30 
percent disabling and the service connected PTSD does not, in 
and of itself, preclude substantially gainful employment, 
compatible with the veteran's education and occupational 
experiences.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD are not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411 (effective prior to Nov. 7, 1996); 
38 C.F.R. § 4.130, Code 9411 (1998).  

2.  The veteran has not submitted evidence of well-grounded 
claims for service connection secondary to herbicide agent 
exposure for headaches; a skin condition of the groin; a skin 
condition of the arms, legs, and back; numbness of the hands; 
an eye disorder; urinary tract infections; loss of sex drive; 
and a respiratory disorder. 38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The criteria for a total disability evaluation by reason 
of individual unemployability due to service-connected 
disabilities are not met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.7, and 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased Rating for PTSD, Currently 30 Percent

1.  a.  Factual Background

At a March 1993 VA PTSD outpatient treatment clinic intake 
evaluation, the veteran was psychiatrically evaluated and 
personality testing was administered.  The veteran's history 
of combat action in Vietnam was noted, with the veteran 
reporting significant feelings of guilt related to his war 
experiences.  The examiner noted that post service the 
veteran had managed to maintain a fairly stable marriage and 
family lifestyle.  The veteran reported that he was very 
close to his wife and four children.  He reported working 18 
hours per day as an electrician until injuring his back in 
July 1992.  He also reported that his family members were 
very supportive of him, but that he nonetheless was concerned 
about being a burden to them.  During the psychiatric 
interview, the veteran was cooperative, and though he seemed 
tired and lethargic, and was at times tangential, he 
nonetheless was able to answer specifically directed 
questions and had cognitive functioning estimated to be in 
the average range.  

The examiner noted, regarding the veteran's personality 
testing, that the veteran's scores on self-report measures 
were quite inflated, rendering the veteran's profile of 
questionable validity.  However, the examiner noted that such 
inflated profiles were consistent with those of many veterans 
with PTSD and did not necessarily mean that the veteran was 
malingering.  The examiner cautiously interpreted test 
results to indicate that the veteran currently experienced 
features of social isolation, anxiety, and depression, 
including low self-esteem, lethargy, dysphoria, and social 
alienation.  The examiner also assessed that the veteran was 
likely to have poor reality testing and to experience 
dissociative episodes.  The examiner assessed PTSD, major 
depression, and rule out panic disorder, and assigned a 
current Global Assessment of Functioning (GAF) Scale score of 
65, for moderate social and vocational impairment.  The 
examiner noted that the veteran also suffered from back 
problems, ulcers, and partial hearing loss.  The examiner 
also noted that the veteran's employment had been his primary 
means of coping with stress and intrusive memories, so that 
when a back injury in 1992 precluded his working, he 
reportedly experienced a significant increase in symptoms of 
PTSD and depression.  

By a Social Security Administration (SSA) determination in or 
about November 1993, the veteran was found to be disabled 
under Social Security law as of July 1992.  

For several months in 1993 and 1994, the veteran attended 
weekly group sessions for his PTSD.  

The veteran was hospitalized at a VA facility from August 
1994 to September 1994, for complaints of angry outbursts 
particularly to family members, nightmares, and sleep 
difficulties.  The veteran also reported back and neck pain 
and headaches.  An intake psychiatric examiner observed 
normal motor activity, depressed mood, strained and serious 
speech that was otherwise within normal limits, no loose 
associations, and no delusions or hallucinations.  The 
veteran was oriented times three, with recent and long term 
memory apparently intact.  There were no current suicidal or 
homicidal ideations.  The veteran reported intrusive thoughts 
about Vietnam.  Psychological testing results were consistent 
with PTSD.  Problems treated during the hospitalization 
included hypertension, degenerative joint disease of the 
cervical spine, and PTSD.  Upon hospital discharge the 
veteran's PTSD symptoms were stable, but remained of a 
significant degree.  A poor prognosis was assessed, and the 
veteran was determined to be unemployable due to PTSD.  A VA 
hospitalization discharge note of September 1994 informed 
that the veteran's PTSD was due to severe Vietnam combat 
stressors.  The examiner assigned a GAF Scale score of 50, 
with a highest score of 55 in the prior year.  

The veteran was granted 38 C.F.R. 4.29 benefits, with a 
temporary total rating, for VA hospitalization for PTSD from 
August through September, 1994, with a 30 percent disability 
rating reinstated thereafter.  

At a January 1996 RO personal hearing, the veteran testified 
that he did not sleep at night and that he slept from 2 1/2 to 
3 hours per day, and he attributed the sleep disorder to the 
48 months he reportedly spent in Vietnam in which he stayed 
awake at night and slept during the day.  He testified that 
after Vietnam he worked from 18 to 20 hours per day, 
maintaining the sleep habit that he developed in Vietnam.  He 
also testified that he did not get along with others and 
could only function in total isolation.  He testified that he 
became irritated with people for no apparent reason.  He 
added that he had virtually no social life.  He testified 
that he tended to isolate himself from his wife at home by 
watching television, and that he had dreams about traumatic 
events in Vietnam.  

At a December 1997 Board hearing in Washington, D.C., the 
veteran testified that his PTSD required monthly medical 
care, including one-on-one sessions with a doctor and group 
therapy sessions.  He testified that he had been hospitalized 
on multiple occasions for his PTSD, most recently in August 
1994, due to difficulties including controlling anger and 
remaining calm.  He testified that he occasionally had 
nightmares about Vietnam, and at times relived events in 
Vietnam when awake.  He testified that he currently took two 
medications for his PTSD on a daily basis, one to help 
control his anxiety, and another to help him sleep.  He 
estimated that he had been taking medication for his PTSD 
since November 1992.  He testified that he had been married 
to the same person since 1964, adding that he had a very 
understanding wife who had made enormous sacrifices to 
accommodate him and his difficulties.  He testified that he 
has found that isolation is the best treatment for his 
condition, such that even though his wife works during the 
day, when she returns at night he must self-isolate for a 
time in another part of the house.  He testified that he had 
very little socialization with his wife even when they were 
both at home at night.  He testified that his four sons were 
grown and not living at home, and that he was no longer close 
to them, adding that he did not think they understood his 
situation.  He testified that he was impatient and snapped at 
others, including his family.  He testified that he was 
horrified of the pending family reunion that was anticipated 
when his youngest son would be graduating college.  However, 
he also testified that he had good friend whom he had known 
since 1951, who was also a Vietnam veteran, with whom he 
would engage in activities and discuss things, venture in the 
woods, and perhaps hunt.  He also testified that he attended 
church approximately twice per month.  However, he explained 
that he would stay in the back of the church, and because he 
knew many people there he would leave prior to the end of the 
service to avoid socializing afterwards.  He testified that 
on a typical day he stayed up most of the night until 4:30 or 
5:00 a.m., and slept during the day.  He testified that he 
could not sleep at night and had to sleep during the day, 
explaining that he had done so for four years in Vietnam and 
was never able to break that habit.  He testified that he 
seldom left the house during the week except to get a pack of 
cigarettes, and did not go shopping or run errands or perform 
similar activities.  However, he added that he had a dog with 
whom he spent a lot of time.  He added that he preferred 
total isolation.  He testified that he watched football games 
on weekends, but did not otherwise watch much television, 
though he did read the newspaper and tried to stay informed.  
He testified that he last worked in 1992, and stopped working 
because he suffered a back injury.  However, he testified 
that he believed even if his back were not injured he would 
now still be unable to work simply because of his PTSD.  He 
testified that prior to injuring his back he had worked in a 
civil service job during the day, then worked another 10 
hours elsewhere, and also did some security work, so that he 
worked approximately 20 hours per day.  He explained that he 
had been working like that so that he did not have to think 
about things.  He explained that he had been able to isolate 
himself when working, with work as an electrician for the 
government, working with fire alarm systems on a small 
military base.  He testified that that he began his pattern 
of working 18 to 20 hours per day when he separated from 
service in 1972, going to school during the day and working 
at night as a security officer, and upon completing school in 
1973 he worked two jobs as an apprentice electrician, 16 
hours per day.  

At a September 1998 VA PTSD examination for compensation 
purposes, the veteran's claims file, including his medical 
history and hearing testimony, were thoroughly reviewed, as 
were the old and new regulatory criteria for rating PTSD.  
Based on that review and examination of the veteran, the 
examiner concluded that the veteran had most of the symptoms 
typical for PTSD, including hypervigilance, self-isolation, 
nightmares more than once per week and some intrusive 
recollections, avoidance of things which remind him of 
Vietnam, guilt, anger, and anxiety.  However, the examiner 
agreed with prior medical conclusions that the veteran 
somewhat exaggerated the severity of his symptoms of PTSD, in 
particular exaggerating the degree to which he self-isolated 
and did not socialize with others, and the degree of his 
functional incapacity due to his PTSD.  The examiner derived 
from the somewhat inconsistent reports by the veteran that 
the veteran did self-isolate to some degree, but also 
maintained effective, close relationships with his family and 
a friend of many years, with frequent contact and social 
activity with that friend.  The examiner concluded that the 
veteran's dominant feelings due to his PTSD were frustration, 
anger, anxiety, and some survivor guilt.  The examiner noted 
that while the veteran seemed at times to have problems with 
mood which interfered with his efficiency, the veteran was 
nonetheless able to generally function fairly satisfactory, 
with comprehension and memory satisfactory, with conversation 
normal and the veteran becoming engaged in confident 
discussion of a topic of interest during the psychiatric 
interview.  The examiner concluded that the veteran did not 
exhibit circumlocutory speech and did not exhibit flattened 
affect, arguing against the assignment of a 50 percent 
disability rating on that basis.  The examiner noted that the 
veteran described his panic attacks as precipitated by 
certain events.  The examiner concluded that the panic 
attacks, occurring perhaps twice per week, were relatively 
infrequent.  The examiner found no evidence of memory 
impairment or inadequate judgment.  The examiner noted that 
the veteran had residuals of a back injury, a left foot 
disorder involving arthritis and bone infection, diabetes 
mellitus, and hypertension, all of which might contribute to 
impaired occupational functioning.  The examiner concluded 
that the rating criteria under the old and new rating code 
for a 50 percent rating for PTSD were not present in the 
veteran's case.  

1.  b.  Analysis

The veteran contends that his PTSD condition warrants a total 
schedular evaluation based on symptoms including self-
isolation, and based on incapacity for employment due to his 
PTSD.  

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet. App. 629 (1992);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  

The Board in January 1998 remanded the case for development 
including to obtain SSA records and recent VA treatment 
records, and for a VA examination.  That development was 
completed by the RO, including obtaining SSA records 
pertaining to a SSA disability determination in or about 
November 1993.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.132, Code 
9411, effective prior to November 7, 1996; and, 38 C.F.R. 
§ 4.130, Code 9411, effective as of November 7, 1996.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  The Board will consider 
the veteran's entitlement to a higher rating for PTSD under 
both the old and new criteria.  

Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the pre-November 7, 1996, 
criteria under the VA's Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to the veteran.  

Under the criteria for rating PTSD prior to November 7, 1996, 
a 30 percent rating was assigned for "definite" impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce "definite" industrial impairment.  A 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and reliability, flexibility, and efficiency levels so 
reduced as to result in "considerable" industrial 
impairment, warranted a 50 percent evaluation.  A 70 percent 
rating was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).  

The Board has reviewed the pertinent evidence and found that 
the recent medical record for the veteran's PTSD consists of 
outpatient treatment records from 1993 to the present; a PTSD 
outpatient clinic intake evaluation in March 1993; a report 
from the veteran's VA hospitalization for PTSD from August to 
September, 1994; and a VA report of psychiatric examination 
in September 1998.  The outpatient treatment records 
essentially note the veteran's reported symptoms of PTSD, 
including intrusive thoughts, impaired sleep, depression, and 
self-isolation; note his participation in group therapy; and 
indicate prescribed treatment including medication for the 
condition.  The March 1993 evaluation found the veteran to 
suffer from anxiety and symptoms of depression including low 
self-esteem, lethargy, dysphoria, and social isolation and 
alienation.  It noted that subsequent to the veteran becoming 
physically disabled and being forced to cease his employment, 
he reportedly suffered a significant increase in his PTSD 
symptoms.  Nonetheless, the report found the veteran to only 
suffer from moderate social and occupational impairment.  
This would comport with a 10 percent rating for the veteran's 
PTSD.  As noted throughout the decision, this veteran has a 
30 percent rating for PTSD.  

In the report of VA hospitalization in August and September, 
1994, the veteran was found to be unemployable due to his 
PTSD.  This period of exacerbation of his PTSD, for which he 
was hospitalized, was recognized by the RO with the grant of 
a temporary total rating under 38 C.F.R. § 4.29.  The Board 
accordingly does not find evidence to suggest that this 
period of increased disability reflects the level of 
disability that was present before or after that episode of 
(apparently) acutely exacerbated symptomatology.  

The September 1998 VA examiner determined that the veteran's 
PTSD was manifested by multiple symptoms including 
hypervigilance, self-isolation, nightmares more than once per 
week, some intrusive recollections, avoidance of memory 
triggers of Vietnam, guilt, anger, and anxiety.  However, the 
examiner found the veteran to generally function adequately 
in social and industrial spheres despite his PTSD, and 
concluded that considerable impairment due to PTSD, with 
concomitant impairment in reliability, flexibility, and 
efficiency levels, was not shown in this case.  

The veteran argued at an RO hearing and a Board hearing that 
his interactions were so impaired as to warrant a total 
rating for his PTSD.  However, as VA psychiatric examiners in 
both March 1993 and September 1998 concluded, the veteran 
tended to exaggerate his symptoms of PTSD.  The Board here 
considers all the evidence of record, including the veteran's 
testimony, but relies to a large degree upon the objective, 
informed, professional determination of the September 1998 
examiner as to the current level of severity of the veteran's 
PTSD.  That examiner's findings and conclusions are 
consistent with the medical evidence in the rest of the 
claims file.  Weighing all the available evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's PTSD comports with the level of 
disability reflected in a 50 percent rating under the old 
rating criteria.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim for an increase above 
the assigned 30 percent rating cannot be granted under the 
old rating criteria.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The revised criteria provides that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

For the same reasons noted above, including based on the 
September 1998 VA examiner's findings and conclusions with 
prior medical evidence within the claims file, the Board 
relies primarily on the findings and conclusions of the 
September 1998 VA examiner.  At that examination, the veteran 
was not then found to a exhibit flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships, so as to 
warrant a 50 percent rating for PTSD.  While the September 
1998 examiner did find the veteran to have infrequent panic 
attacks and self-isolation, these were not judged to be of 
such severity as to result in significantly reduced 
reliability and productivity in social and occupational 
functioning.  

While the veteran, in effect, contends that his social and 
occupational functioning are significantly impaired due to 
his PTSD, so as to warrant a higher rating, the Board finds 
the medical evidence to be a more reliable evidentiary source 
for that determination of functional capacities.  The Board 
concludes that the veteran's PTSD does not exhibit symptoms 
of such degree and severity, as outlined in Diagnostic Code 
9411 for a 50 percent rating.  Accordingly, the Board finds 
that the preponderance of the evidence is against granting 
the next higher, 50 percent rating for PTSD under the new 
rating code for psychoneurotic disorders.  Diagnostic Code 
9411.  

Accordingly, as the preponderance of the evidence is against 
the claim for an increased rating above the assigned 30 
percent for PTSD under both the old and new rating codes for 
psychoneuroses, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.132, Code 9411, effective prior to 
November 7, 1996; and, 38 C.F.R. § 4.130, Code 9411, 
effective as of November 7, 1996.  


2.  Service Connection for Headaches; a Skin Condition of the 
Groin; a Skin Condition of the Arms, Legs, and Back; Numbness 
of the Hands; an Eye Disorder; Urinary Tract Infections; Loss 
of Sex Drive; and a Respiratory Disorder

The veteran contends that he is entitled to service 
connection for headaches; a skin condition of the groin; a 
skin condition of the arms, legs, and back; numbness of the 
hands; an eye disorder; urinary tract infections; loss of sex 
drive; and a respiratory disorder all due to herbicide agent 
exposure in service.  We begin by noting that the veteran 
served in Vietnam, had a combat MOS in service and engaged in 
combat with the enemy in service.  As such, he is deemed to 
have had Agent Orange exposure in Vietnam.  McCartt v. West, 
12 Vet. App. 164 (1999).  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the Court held that a plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  A claim need not be conclusive, but only 
plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).  

With respect to herbicide exposure, the Board notes that a 
veteran who, during active service, served in the Republic of  
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) (1998), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders which have been positively associated with 
herbicide exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).   In August 1996, the 
Secretary of Veterans Affairs determined that presumptive 
service connection is not warranted for conditions for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See "Diseases Not 
Associated With Exposure to Certain Herbicide Agents," 61 
Fed. Reg. 41442 (August 8, 1996).  

Hence, because the headaches; skin condition of the groin; 
skin condition of the arms, legs, and back; numbness of the 
hands; eye disorder; urinary tract infections; loss of sex 
drive; and respiratory disorder claimed by the veteran are 
not among the disorders which have been positively associated 
with exposure to herbicides under 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), the Board must find that service connection for 
headaches; a skin condition of the groin; a skin condition of 
the arms, legs, and back; numbness of the hands; an eye 
disorder; urinary tract infections; loss of sex drive; and a 
respiratory disorder on a presumptive basis due to herbicide 
exposure is not in order.  

Further, service medical records and post-service medical 
records contain no medical opinion causally linking herbicide 
agent exposure to any of these claimed conditions.  

The veteran's lay opinion is not sufficient to establish a 
causal link between herbicide agent exposure in service and 
the veteran's claimed headaches; skin condition of the groin; 
skin condition of the arms, legs, and back; numbness of the 
hands; eye disorder; urinary tract infections; loss of sex 
drive; and respiratory disorder.  Evidentiary assertions by 
the veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19, 21 (1993). Lay testimony is not competent evidence to 
support contentions of medical causation or medical 
diagnosis; competent medical evidence is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Accordingly, as the veteran is not entitled to presumptive 
service connection for the claimed disorders, and as the 
veteran has not presented cognizable (medical) evidence of a 
causal link between herbicide agent exposure in service and 
the claimed disorders, the veteran's claims for service 
connection for headaches; a skin condition of the groin; a 
skin condition of the arms, legs, and back; numbness of the 
hands; an eye disorder; urinary tract infections; loss of sex 
drive; and a respiratory disorder, all as secondary to 
herbicide agent exposure in service, must all be denied as 
not well grounded.  Caluza; Tidwell.  

3.  Entitlement to a Total Disability Rating for
Compensation Purposes Based on Unemployability

The veteran's claim for a total rating for compensation 
purposes based on individual unemployability is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to this and 
that no further assistance to the veteran is required to 
comply with VA's duty to assist him. 38 U.S.C.A. § 5107(a) 
(West 1991).  

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age, as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, and 4.16 (1998).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the schedular percentage standards for a 
total disability rating for compensation based on 
unemployability of paragraph (a) of this section. 38 C.F.R. § 
4.16(b).  

In this case, the veteran is only service connected for PTSD.  
The Board has determined, above, that the PTSD does not 
warrant an increase above the currently assigned 30 percent 
disability rating.  The combined rating for the veteran's 
service-connected disabilities is thus 30 percent, which does 
not make the veteran eligible for a total compensation rating 
based on individual unemployability.  Hence, he does not meet 
the schedular requirement for the requested benefit.  38 
C.F.R. § 4.16.  

The evidence also does not show that the symptoms of the 
veteran's service-connected PTSD alone are of such severity 
as to prevent the veteran from obtaining or maintaining 
employment.  The RO was therefore correct in not submitting 
the veteran's claim to the Director, Compensation and Pension 
Service, for extraschedular consideration of a total rating 
for compensation purposes based on unemployability under the 
provisions of 38 C.F.R. § 4.16(b).  While the evidence 
indicates that the veteran has ongoing outpatient treatment 
for his PTSD, he has not been hospitalized for his PTSD since 
1994, and medical findings for his PTSD, as discussed above 
in the portion of this decision denying an increased rating 
for his PTSD, do not suggest that the veteran's PTSD so 
impairs his social or occupational functioning as to preclude 
substantially gainful employment.  The September 1998 VA 
examiner concluded that the veteran did not suffer from 
considerably impaired social or occupational functioning due 
to his PTSD.  The medical evidence informs that the veteran 
ceased employment in 1992 due to a back injury and has 
remained unemployable due that and multiple other physical 
disabilities.  These physical disorders notwithstanding, the 
veteran would still be entitled to a total rating for 
compensation purposes based on unemployability if the veteran 
were also unemployable solely because of his PTSD.  However, 
the preponderance of the evidence weighs in favor of the 
Board's determination that this is not the case.  


ORDER

1.  Entitlement to an increased rating above the 30 percent 
currently assigned for PTSD is denied.  

2.  Entitlement to service connection for headaches secondary 
to herbicide agent exposure is denied as not well grounded.  

3.  Entitlement to service connection for a skin condition of 
the groin secondary to herbicide agent exposure is denied as 
not well grounded.  

4.  Entitlement to service connection for a skin condition of 
the arms, legs, and back secondary to herbicide agent 
exposure is denied as not well grounded.  

5.  Entitlement to service connection for numbness of the 
hands secondary to herbicide agent exposure is denied as not 
well grounded.  

6.  Entitlement to service connection for an eye disorder 
secondary to herbicide agent exposure is denied as not well 
grounded.  

7.  Entitlement to service connection for urinary tract 
infections secondary to herbicide agent exposure is denied as 
not well grounded.  

8.  Entitlement to service connection for loss of sex drive 
secondary to herbicide agent exposure is denied as not well 
grounded.  

9.  Entitlement to service connection for a respiratory 
disorder secondary to herbicide agent exposure is denied as 
not well grounded.  

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

